Barnard, P. J.
The papers show that the appellant Cochran is the owner of a small piece of upland in the county of Richmond, in the Kill Von Kull. The commission of the land office in 1869 granted the lands under water front of the same. There was erected on this land under water on piles a dock.
This dock was constructed a long time ago, and has gone to a complete wreck. The railroad company cross this dock about one hundred and sixty feet from the shore and takes a strip of thirty-eight feet, nearly at right angles to the dock. There is left about eighty feet of lands under water outside of the railroad. The dock substantially covers the whole front of the lands under water granted by the state. The reservation to the land owner in the commissioners’ report seems to be considerable, the same being to lay “ sewers, drains, gas and water pipes, upon, under and through the strips taken by the railroad. Also a crossing at all times at a place to be selected by the land owner, and the right to construct bridges, warehouses and other structures over the railroad-of such size and character, and for such uses, as the land owner chooses.” There is the usual discrepency as to value, ranging at such sums as would justify a report for a few hundred, or for some thousands of dollars. The large estimate is to be taken with the reasons given by the witnesses in support thereof.
It is manifest that the land outside of the railroad is not valueless unless for the reason which permitted the dock to rot down from disuse. Given a business justifying a dock it could be carried on over the railroad, '
This large damage in other cases is justified by the assumption of the witness. *869as to the bottom of the land under the water of which there is no satisfactory evidence.
When the view of the commissioners fills so large a part in harmonizing the evidence of the witnesses by actual knowledge of the surrounding facts, the present case does not call for the interferance of an appellate court.
The right is fully justified by the evidence itself. The best judgment to be derived from its consideration seems to point to the sum arrived at by the commission.
Order confirming report affirmed with costs and disbursements Pitatt, J., concurs. _